—Order, Supreme Court, Bronx County (Stanley Green, J.), entered on or about March 18, 1999, granting plaintiffs motion for reargument, and, upon reargument, adhered to the prior order of the same court and Justice entered December 21, 1998, which insofar as appealed from as limited by the briefs, granted defendant-respondent’s motion for summary judgment dismissing the complaint and denied plaintiff’s cross motion to amend their bill of particulars, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered December 21, 1998, unanimously dismissed, without costs, as superseded by the appeal from the order of March 18, 1999.
Plaintiff, a handyman in the employ of third-party defendant maintenance company, was placing new sheetrock on a bedroom wall that had sustained water damage a few days before, when a portion of the ceiling collapsed causing his injuries. Defendant-respondent was engaged by the building owner as construction manager to oversee the rehabilitation of certain unoccupied apartments, including the apartment directly above the one where plaintiff was injured. There is no evidence that defendant was a general contractor or otherwise played any role with respect to plaintiffs work such as might expose it to liability under either Labor Law § 240 (1) or § 241 (6). We have considered plaintiffs other arguments and and find them unavailing. Concur — Williams, J. P., Mazzarelli, Ellerin, Wallach and Saxe, JJ.